DETAILED ACTION
Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,128,918. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/479,610
Patent 11,128,918
1. A method for presenting videos related to a common subject, the method comprising: 
receiving, using a hardware processor,
 video content; 
determining, using the hardware processor, identifying information for associating the video content with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user and metadata generated from a content portion of the video; 
determining, using the hardware processor, a likelihood that the video content is relevant to each category in the plurality of categories based on the identifying information; 
associating, using the hardware processor, the video content with a video game and a category based on the determined likelihood; 
receiving, using the hardware processor, a request to present a video selected via the user interface; and 
causing, using the hardware processor, a user device to present the video content in response to receiving a request to present the video content selected via a user interface for the associated video game.

1. A method for presenting videos related to a common subject, the method comprising: 
receiving, using a hardware processor, a video that has been uploaded by a user to a video sharing platform; 
determining, using the hardware processor, identifying information for association the video with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user, metadata generated from a content portion of the video, and information related to other videos that are in a playlist of videos with the received video; 
determining, using the hardware processor, a likelihood that the video is relevant to each category in the plurality of categories based on the identifying information; 
associating, using the hardware processor, the video with a video game and a category based on the determined likelihood; 
receiving, using the hardware processor, a corpus of videos related to a variety of subjects that are available from the video sharing platform; 
classifying, using the hardware processor, the corpus of videos related to the variety of subjects that are available from the video sharing platform to identify a plurality of videos related to the video game, wherein each video from the plurality of videos is identified as being related to the video game in response to determining that at least a subset of the plurality of videos are included in the playlist of videos classified as associated with the video game; 
selecting, for each of a plurality of categories, from the plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game; 
selecting, from the plurality of videos, a second subset of popular videos that includes one or more videos based on popularity of each of the plurality of videos, wherein the popularity of each of the plurality of videos corresponds to a number of requesting users that provided an indication of enjoying that video; 
receiving a request from a user device to present a user interface including representations of videos related to the video game;
determining videos that are relevant to the user device from which the request was received based on user subscription information for a user associated with the user device, wherein the user subscription information indicates that the user has subscribed to a plurality of channels on which each of the relevant videos has been uploaded, wherein each of the plurality of channels contains a collection of user-selected video content associated with other users of the video sharing platform;
in response to receiving the request to present the user interface, selecting a third subset of videos that includes one or more of the videos based on the user subscription information; 
causing the user device to present the user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, a second portion that includes representations of videos selected based on popularity from the second subset of videos, and a third portion that includes representations of videos selected based on the user subscription information from the third subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion, the second portion, and the third portion; 
receiving a request to present a video selected via the user interface; and 
causing the user device to present the requested video.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-12, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al. (US 8706675) in view of Perlman et al. (US 2016/0030841).

Claim 1, Samaniego teaches a method for presenting videos related to a common subject, the method comprising: 
receiving, using a hardware processor, video content (i.e. receiving uploaded content) (col. 1-2, lines 57-15); 
determining, using the hardware processor, identifying information (i.e. metadata) for associating the video content (i.e. P/O video) with a video game (i.e. gameplay) from a plurality of video games and a category from a plurality of categories (i.e. genre), wherein the identifying information includes metadata that was inputted by the user (i.e. content owner provides training data) and metadata generated from a content portion of the video (i.e. metadata determined by classifier) (col. 3-4, lines 50-39, col. 6, lines 12-33, col. 16, lines 38-65); 
determining, using the hardware processor, a likelihood that the video content is relevant to each category in the plurality of categories based on the identifying information (i.e. based on score) (col. 13, 9-57); 
associating, using the hardware processor, the video content with a video game (i.e. based on gameplay) and a category (i.e. genre) based on the determined likelihood (i.e. score) (col. 3-4, lines 50-39, col. 6, lines 12-33, col. 13, lines 9-57, col. 16, lines 38-65); 
receiving, using the hardware processor, a request to present a video selected via the user interface (i.e. using browser to access videos) (col. 5, lines 39-62).
Samaniego is not entirely clear in teaching a method for presenting videos related to a common subject, the method comprising: 

causing, using the hardware processor, a user device to present the video content in response to receiving a request to present the video content selected via a user interface for the associated video game.
Perlman teaches a method for presenting videos related to a common subject, the method comprising: 
causing, using the hardware processor, a user device to present the video content in response to receiving a request to present the video content selected via a user interface for the associated video game (i.e. particular game, game1, game2, etc.) (p. 0242).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 2, Samaniego teaches the method of claim 1, further comprising: 
classifying the corpus of videos related to the variety of subjects that are available from the video sharing platform to identify a plurality of videos related to the video game (i.e. score determined likelihood of relationship to a video game title), wherein each video from the plurality of videos is identified as being related to the video game in response to determining that at least a subset of the plurality of videos are included in a playlist of videos (i.e. positive training sets) classified as associated with the video game (col. 8-9, lines 58-62); and 

Samaniego is not entirely clear in teaching the method of claim 1, further comprising: 
receiving a corpus of videos related to a variety of subjects that are available from the video sharing platform; 
selecting, for each of a plurality of categories, from the plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game.
Perlman teaches the method of claim 1, further comprising: 
receiving a corpus of videos related to a variety of subjects (i.e. publishers) that are available from the video sharing platform (p. 0242); 
selecting, for each of a plurality of categories, from the plurality of videos, a first subset of videos that includes one or more videos relevant to that category (i.e. selection criteria, fig. 16), wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game (fig. 16; p. 0242-0248).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 9, Samaniego is silent regarding the method of claim 1, wherein the plurality of categories includes at least one of the following categories: 
videos that include a review of the video game; and 
videos uploaded by a publisher of the game.
Perlman teaches the method of claim 1, wherein the plurality of categories includes at least one of the following categories: 
videos that include a review of the video game; and 
videos uploaded by a publisher of the game i.e. selecting publisher) (fig. 16; p. 0242).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 10, Samaniego is silent regarding the method of claim 1, wherein the user interface includes metadata related to the video game including a title of the game and one or more images related to the video game.
Perlman teaches the method of claim 1, wherein the user interface includes metadata related to the video game including a title of the game (i.e. GAME 1) and one or more images related to the video game (fig. 16-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 11 is analyzed and interpreted as an apparatus of claim 1.
Claim 12 is analyzed and interpreted as an apparatus of claim 2.
Claim 19 is analyzed and interpreted as an apparatus of claim 9.
Claim 20 is analyzed and interpreted as an apparatus of claim 10.

Claim 21 recites “a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting videos related to a common subject" for performing the steps of claim 5.  Samaniego teaches “a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting videos related to a common subject" for performing the steps of claim 5 (col. 8, lines 31-52).

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al. (US 8706675) in view of Perlman et al. (US 2016/0030841), and further in view of Kegel (US 2015/0020126).

Claim 3, Samaniego is not entirely clear in teaching the method of claim 2, further comprising selecting, from the plurality of videos, a second subset of popular videos that includes one or more videos based on popularity of each of the plurality of videos, wherein the popularity of each of the plurality of videos corresponds to a number of requesting users that provided an indication of enjoying that video.
Perlman teaches the method of claim 2, further comprising “selecting, from the plurality of videos, a second subset of popular videos (i.e. based on hot meter) that includes one or more videos based on popularity of each of the plurality of videos” (fig. 16-18; p. 0242-0248).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).
Kegel teaches a method for presenting videos related to a common subject, the method comprising: 
“wherein the popularity of each of the plurality of videos corresponds to a number of requesting users that provided an indication of enjoying that video” (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a ranking of content items as taught by Kegel to the system of Samaniego to determine a content items usefulness (p. 0074).

Claim 13 is analyzed and interpreted as an apparatus of claim 3.

Claim 4-6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al. (US 8706675) in view of Perlman et al. (US 2016/0030841), and further in view of Kegel (US 2015/0020126), and further in view of Miura et al. (US 2013/0260896).

Claim 4, Samaniego teaches the method of claim 3, further comprising: 
receiving a request from a user device to present a user interface including representations of videos related to the video game (i.e. using browser to access videos) (col. 5, lines 39-62); 
Samaniego is silent regarding the method of claim 3, further comprising: 
determining videos that are relevant to the user device from which the request was received based on user subscription information for a user associated with the user device, wherein the user subscription information indicates that the user has subscribed to a plurality of channels on which each of the relevant videos has been uploaded, wherein each of the plurality of channels contains a collection of user-selected video content associated with other users of the video sharing platform; 
in response to receiving the request to present the user interface, selecting a third subset of videos that includes one or more of the videos based on the user subscription information; and 
causing the user device to present the user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, a second portion that includes representations of videos selected based on popularity from the second subset of videos, and a third portion that includes representations of videos selected based on the user subscription information from the third subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion, the second portion, and the third portion.
Miura teaches the method of claim 3, further comprising: 
determining videos that are relevant to the user device from which the request was received based on user subscription information (i.e. friends videos are subscriptions) for a user associated with the user device, wherein the user subscription information indicates that the user has subscribed to a plurality of channels on which each of the relevant videos has been uploaded (i.e. friends history), wherein each of the plurality of channels contains a collection of user-selected video content associated with other users of the video sharing platform (i.e. friends upload game history videos) (fig. 10; p. 0123-0129); 
in response to receiving the request to present the user interface, selecting a third subset of videos that includes one or more of the videos based on the user subscription information (fig. 10; p. 0123-0129); and 
“a third portion that includes representations of videos selected based on the user subscription information (i.e. friends history) from the third subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion, the second portion, and the third portion” (i.e. user can select friends history) (fig. 10; p. 0123-0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided subscription information as taught by Miura to the system of Samaniego to allow for users to connect with other users (p. 0123-0129).
	Perlman teaches the specific feature of:
“causing the user device to present the user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos (i.e. selection criteria, fig. 16), a second portion that includes representations of videos selected based on popularity from the second subset of videos” (e.g. info showing number of viewers or hot meter) (fig. 16-18; p. 0242-0248).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 5, Samaniego is not entirely clear in teaching the method of claim 4, wherein the user interface includes a fourth portion that includes videos relevant to a second of the plurality of categories, and wherein the user interface includes a plurality of user interface elements each corresponding to one of the plurality of portions such that selection of the user interface element corresponding to a particular portion causes representations of videos included in that portion to be presented via the user interface.
Perlman teaches the method of claim 4, wherein the user interface includes a fourth portion that includes videos relevant to a second of the plurality of categories (i.e. BRAG clips), and wherein the user interface includes a plurality of user interface elements each corresponding to one of the plurality of portions such that selection of the user interface element corresponding to a particular portion causes representations of videos included in that portion to be presented via the user interface (i.e. clips will be zoomed up when selected) (fig. 20; p. 0271). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 6, Samaniego is not entirely clear in teaching the method of claim 5, wherein the user interface includes a fifth portion that includes representations of at least one video from each of the first through fourth portions.
Perlman teaches the method of claim 5, wherein the user interface includes a fifth portion that includes representations of at least one video from each of the first through fourth portions (i.e. games are selectable, buddies are selectable, viewers are shown, ranking is shown) (fig. 18). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided video game browsing as taught by Perlman to the system of Samaniego to allow for users to select video games of interest (p. 0242).

Claim 14 is analyzed and interpreted as an apparatus of claim 4.
Claim 15 is analyzed and interpreted as an apparatus of claim 5.
Claim 16 is analyzed and interpreted as an apparatus of claim 6.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al. (US 8706675) in view of Perlman et al. (US 2016/0030841), and further in view of Kegel (US 2015/0020126), and further in view of Miura et al. (US 2013/0260896), and further in view of Haberman (US 2007/0101375).

Claim 7, Samaniego is not entirely clear in teaching the method of claim 5, wherein the plurality of user interface elements are presented as tabs over an area of the user interface in which representations of videos from a selected tab are presented.
Haberman teaches the method of claim 5, wherein the plurality of user interface elements are presented as tabs over an area of the user interface in which representations of videos from a selected tab are presented (fig. 20; p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided tab navigation as taught by Haberman to the system of Samaniego to allow for easy selection of categories (p. 0073).

Claim 17 is analyzed and interpreted as an apparatus of claim 7.

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al. (US 8706675) in view of Perlman et al. (US 2016/0030841), and further in view of Kegel (US 2015/0020126), and further in view of Miura et al. (US 2013/0260896), and further in view of Daily et al. (US 2004/0123320).

Claim 8, Samaniego is not entirely clear in teaching the method of claim 5, wherein each video presented in the first portion that is associated with a category of the plurality of categories is presented in association with an icon identifying the category associated with that video.
Daily teaches the method of claim 5, wherein each video presented in the first portion that is associated with a category of the plurality of categories is presented in association with an icon identifying the category associated with that video (i.e. icons displayed next to selection) (fig. 1b; p. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided icon next to selections as taught by Daily to the selections of Samaniego to provide information that the user can visually process quickly (p. 0039).

Claim 18 is analyzed and interpreted as an apparatus of claim 8.

Conclusion
Claims 1-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180117462 A1	Miura; Victor Octav Suba et al.
US 20160127795 A1	Mason; Joanna et al.
US 20150319509 A1	Huang; Jian et al.
US 20150141140 A1	Lampe; Kyle et al.
US 20150024839 A1	Zahn; Jessica et al.
US 20030068046 A1	Lindqvist, Markus  et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        4/14/2022